Title: From Benjamin Franklin to [Peter Collinson?], 12 April 1764
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Philada. April 12. 1764
We have just now receiv’d the following Advice from Northampton County, viz.
One David Owens, a Soldier belonging to the Regulars, but deserted sometime since to the Indians, came in last Week to Capt. Carns’s Post and deliver’d himself up. He brought with him a white Boy that had been taken Prisoner by the Indians last Fall, when they kill’d the People in the Flat upon Delaware; and also five fresh Indian Scalps. The Account given by him and the Boy is, that they were with a Party of nine Indians to wit, 5 Men, 2 Women, and 2 Children, coming down Sasquehanah to fetch Corn from their last Year’s Planting Place; that they went ashore and encamp’d at Night, and made a Fire by which they slept; that in the Night Owens made the white Boy get up from among the Indians, and go to the other side of the Fire; and then taking up the Indians Guns, he shot two of the Men immediately, and with his Hatchet dispatch’d another Man together with the Women and Children. Two Men only made their Escape. Owens scalp’d the 5 grown Persons, and bid the white Boy scalp the Children; but he declin’d it; so they were left. He reports that the Indians were assembling in great Numbers when he left them. I am, Sir, Your most obedient Servant
B Franklin
A Pedagoge
22d: Sent Henton Brown the Gazett June 2: 1764
The Above Bloody Scheme of D: Owen to Atone for His Desertion is very Shocking. What must the Five Indian Nations Think of the White Men Who Vie with them in Cruelties.
